Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  156240                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
  HOME-OWNERS INSURANCE COMPANY,                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
          Plaintiff-Appellee,                                                                              Kurtis T. Wilder
  and                                                                                                Elizabeth T. Clement,
  AUTO-OWNERS INSURANCE COMPANY,                                                                                      Justices
          Plaintiff,
  v                                                                 SC: 156240
                                                                    COA: 331934
                                                                    Ingham CC: 15-000025-CK
  RICHARD JANKOWSKI and JANET
  JANKOWSKI,
             Defendants-Appellants.
  _________________________________________/

       On order of the Court, the application for leave to appeal the May 11, 2017
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).

          The appellants shall file a supplemental brief within 42 days of the date of this
  order addressing whether, to be eligible to receive personal protection insurance (PIP)
  benefits, they were required to register, in Michigan, the vehicle involved in the accident,
  and were thus obligated to maintain security for the payment of PIP benefits pursuant to
  MCL 500.3101 or be precluded from receiving such benefits by MCL 500.3113(b). In
  addition to the brief, the appellants shall electronically file an appendix conforming to
  MCR 7.312(D)(2). In the brief, citations to the record must provide the appendix page
  numbers as required by MCR 7.312(B)(1). The appellee shall file a supplemental brief
  within 21 days of being served with the appellants’ brief. The appellee shall also
  electronically file an appendix, or in the alternative, stipulate to the use of the appendix
  filed by the appellants. A reply, if any, must be filed by the appellants within 14 days of
  being served with the appellee’s brief. The parties should not submit mere restatements
  of their application papers.

          The Coalition Protecting Auto No-Fault, the Insurance Alliance of Michigan, the
  Negligence Law Section of the State Bar of Michigan, and the Michigan Association for
  Justice are invited to file briefs amicus curiae. Other persons or groups interested in the
  determination of the issues presented in this case may move the Court for permission to
  file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2018
           p0522
                                                                               Clerk